COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO. 2-05-116-CV



JOE DAVID WATSON                                                            APPELLANT

 
V.

MERRIE LAUREN WATSON                                                        APPELLEE



----------
FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION 1 AND JUDGMENT
----------
        We have considered appellant’s “Motion To Dismiss Appeal Or Motion For
Extension Of Time To File Brief.”  It is the court's opinion that the motion
should be granted; therefore, we dismiss the appeal.  See TEX. R. APP. P.
42.1(a)(1), 43.2(f).  
        Appellant shall pay all costs of this appeal, for which let execution issue. 
See Tex. R. App. P. 42.1(d).

                                                                  PER CURIAM 

 
PANEL B:   MCCOY, GARDNER, and HOLMAN, JJ.

DELIVERED: August 18, 2005

 
NOTES
1. See Tex. R. App. P. 47.4.